Title: To James Madison from Levett Harris, 18 September 1807
From: Harris, Levett
To: Madison, James



Copy
Sir,
St Petersburg 18/ 30. September 1807.

I had last the honor of addressing You the 7/ 19. Aug. inclosing copies of the Treaty concluded at Tilsit, which were communicated to me by the Russian Ministry.  Since then, a British naval force, as you will have learnt, has possessed itself of the passages of this Sea leading to the Ocean, & attacked Copenhagen during a profound peace, and whilst Denmark reposed her security on amicable professions, & assurances of respect to her neutrality given by that power.  These assurances have suddenly been changed into accusations of a secret confederacy with France threatening her very existance.
The intelligence you will receive from other parts of the Continent & from England will possess you of a full view of this hostile Act.  Here Sir, it has excited a most lively indignation, & notwithstanding that the British Embassy, & the Agents of that Government at this place, are attentive to represent the policy & propriety of the measure, the public have not been brought to beleive that acts of injustice can be disguised by terms of vigour & expedience, & that by a violation of faith & public engagements the war can attain that conclusion sought for by England and desired by the World at large.
Nor did this armament, on its object being declared, tend a little to excite my apprehensions as to the Safety of our trade in the Baltic; and, I delayed not in consequence to write a note to the Minister of foreign Affairs on the Subject, a Copy whereof I have the honor to inclose.  To this note I received a verbal reply, which was Communicated at an interview I had a few days after with Count Soltikoff, the adjunct minister, who very politely expressed much concern at my anxiety, hoped that nothing injurious to our trade would be attempted by the British Squadron, & assured me that the Emperor would certainly not view with indifference an attempt to disturb our relations with his ports.  As to the general intentions of England in this Expedition, the Count said nothing, and it was neither my object nor province to provoke any opinion relative to them; it was my duty to be alive to our commercial interests, & in this procedure I trust it will be found I acted consistently.
Great Armaments, and the most Active preparations, for defence, are made at Cronstadt & at the other principal Russian ports, which indicate a suspicion of the ultimate views of England in this quarter.  Five sail of men of war, which a short time Since were ordered round from Archangel, have Since been Counter-ordered, and to judge from private letters received from England, it would appear that instructions hostile to the fleet of Admiral Sinariev, now in the Adriatic, have already been issued.
A note has lately been written to Lord Gower, British Ambassador here, by the Imperial Ministry on the Subject of these late measures, which is represented to have been highly Spirited, & a day or two after, instructions were given to the British Agent at Cronstadt, by the Consul here, recommending expedition to their merchant Ships then in port, & in consequence the last week many sailed without having completed their Cargoes.  From the policy pursued by the present Ministry in England, it is thus not improbable, but she may add another power to the list of her enemies.  I shall attentively observe the conduct of this Government, and the measures which are likely to be taken by the parties respectively, and, in as far as they may be likely to affect our concerns here, so act as to prevent if possible any immediate injury from reaching us.
News of the unhappy rencontre of the Chesapeake & Leopard reached this a short time Since, together with the presidents proclamation, and I have witnessed with great Satisfaction a corresponding Sentiment with that, which at this moment animates our nation, prevalent in the Ministry & nobility of distinction here.  The moderation & firmness evinced in the Proclamation have been with them a theme of eulogy.
I have lately received letters from the masters of two American Ships at Smyrna, one stating that in Consequence of the blockade of that port by a Russian Squadron, he was prevented leaving it, that he had entered there previous to the blockade, & his property was thus shut up & would probably be lost.  The other, had been Captured by a Russian Ship of war under the alledged pretence of being bound to Smyrna, whereas he mentions his destination was to Triest.  I mentioned these particulars to the Minister of Foreign Affairs, without making any other representation in behalf of the Complainants than a request he would have the goodness to direct an examination of the facts.  It is probable that a report will be made to you Sir, by the parties themselves.  In Such Case, I Shall be instructed by the proper authority as to any ulterior procedure that may be necessary & this I have notified to the Gentleman Acting as Consul at Smyrna, for the information of those intended herein.
In consequence of the illness of Genl. de Budberg, which has obliged his retiring from public business, Count Romanzoff Minister of Commerce, has been vested with the office of Minister of Foreign Affairs, & he is to hold this double charge till Genl. de Budbergs recovery, of which there is little expectation.
It is most satisfactory to me to inform You of the increasing prosperity of our Commerce in this quarter: I shall exhibit in my report at the close of this Season, a picture far more gratifying than any which has yet been given  I shall at the same time hand you a Statement of the new charge mentioned in my letter of 10/ 22 Dec. last year with some explanations of the difficulties which have attended the collection of it, And have the honor to be, with great respect, Sir, Your most Obedient Servant

Levett Harris


Original p. Ship Rodman to New York

